Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harbor Village Apartments Executive two bedroom (hereinafter “Executive”), built in 1984 according to https://www.apartments.com/harbor-village-apartments-costa-mesa-ca/504fewm/ 
In regard to claims 1 and 20, Executive teaches a room (see below. Note that the recitation of a “hotel room” denotes a functional limitation, and a room like the one taught by Executive is fully capable of being used as a hotel room) comprising:
	a plurality of exterior walls surrounding an interior space (note that the interior space is defined by the space noted in a rectangle below, therefore the exterior walls are the ones surrounding such space); 
	a doorway in a front exterior wall of the plurality of exterior walls (it is noted that the doorway of Executive does not have a door. Per definition, a doorway is not required to have a door, therefore the entrance of Executive meets the functional limitation of being a doorway as one of ordinary skill in the art would have found it obvious to install a door to provide separation and privacy from the social area. 
	a vestibule (the space between the entrance and the closet) extending from the doorway to the interior space; and 
	first and second bathrooms (see figure) in the interior space along the vestibule and on opposite sides of the vestibule in the hotel room, 
wherein a layout of the first bathroom is the same as a layout of the second bathroom, and wherein the doorway is centered along the front exterior wall (this is clearly seen in the above floor plan).
    PNG
    media_image1.png
    506
    717
    media_image1.png
    Greyscale
	
In regard to claim 2, Executive teaches the claimed invention wherein the layout of the first bathroom is a mirror of the layout of the second bathroom about a centerline of the vestibule (see annotated figure above).
In regard to claim 3, Executive teaches a rear interior wall, an interior sidewall, a space defined by the rear interior wall, the interior sidewall, a portion of the front exterior wall, and a portion of the exterior sidewall of the plurality of exterior walls as seen in the floor plan above. 
Executive also teaches a sink, a toilet and a shower in the space (as suggested by the floor plan above). 
	Executive does not explicitly teach the sink is along the rear interior wall, the toilet along the front exterior wall or the showing along the exterior sidewall.
	It would have been an obvious matter of design choice to arrange the sink, toilet and shower as claimed since this involves mere rearrangement of parts and one of ordinary skill in the art would have preferred to provide the claimed arrangement so as to maximize the use of the space and provide more privacy to a user. 
In regard to claim 4, Executive teaches each of the bathrooms comprises an entryway in the interior sidewall, and wherein the entryway opens to the vestibule (note that the entry way to the bathroom is the dressing area.
In regard to claims 5 and 6, Executive teaches a common area in the interior space, wherein the vestibule opens up into the common area (note that the claim does not recite a specific location for the common area, therefore the dressing area plus the bedroom area is a “common area” to which the vestibule opens up to as seen in the floor plan) and further comprising a bed (although the bed is not illustrated in the floor plan, it is noted that the area is a bedroom therefore a bed is obviously provided).

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a room comprising a plurality of exterior walls surrounding an interior space in which a vestibule extends from a doorway and includes first and second bathrooms along the vestibule and on opposite sides of it. The room further including a common area at an end of the vestibule and a bed in it, the bed having a headboard with a rear surface of the headboard facing the vestibule as recited within the context of the claim.
It is noted by the examiner that in light of the specification a person of ordinary skill in the art would interpret the rear or back surface of the headboard as the surface opposite the mattress such that the headboard obstructs the view of the mattress from the vestibule (see Applicant’s specification pages 7-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633